UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,                                                        5/25/2021

          -against-
                                                                    No. 19-cr-736-2 (NSR)
 VICTOR GUZMAN,
                                                                            ORDER
                                Defendant.

NELSON S. ROMÁN, United States District Judge:

         Based on a review of the docket, which reveals that the instant criminal action was commenced

approximately eighteen months, the defendant has been incarcerated since November 25, 2019, the

defendant is charged with a felony, and the defendant wishes to enter a guilty plea pursuant to a

negotiated plea agreement, it is the Court’s determination that in order to prevent serious harm to the

interest of justice, Defendant Victor Guzman can and should be permitted to plead guilty and the plea

hearing can be conducted by video teleconference or by telephone conference pursuant to the CARES

Act § 15002(b)(2)(A).

         Accordingly, it is hereby ORDERED that the plea hearing for Defendant Victor Guzman be

conducted by video teleconference or by telephone conference (if video conference is unavailable)

before this Court or a Magistrate Judge at a date and time mutually convenient to the Court and all parties

concerned. The Clerk of Court is requested to terminate the motion at ECF No. 38.

Dated:    May 25, 2021                                       SO ORDERED:
          White Plains, New York

                                                 ________________________________
                                                         NELSON S. ROMÁN
                                                       United States District Judge
